COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                  '

                                                  '           No. 08-12-00165-CR
 IN RE: THE STATE OF TEXAS,
                                                  '      AN ORIGINAL PROCEEDING
                              Relator.
                                                  '             IN MANDAMUS

                                                  '

                           ORDER FOR WRIT OF MANDAMUS

       TO THE CLERK OF THE EIGHTH COURT OF APPEALS:

       It having been brought to the attention of the Court on this the 14th day of August, 2013,

that the Honorable Marcos Lizarraga, Judge of the 168th District Court of El Paso County,

Texas, has wholly failed to carry out the opinion and judgment of this Court dated February 20,

2013, requiring him to enter a deadly weapon finding in the deferred adjudication order entered

in cause number 20120D01531, styled The State of Texas v. Steven Castro, you are directed to

issue a Writ requiring and ordering the said Honorable Marcos Lizarraga to enter a deadly

weapon finding in the deferred adjudication order entered in cause number 20120D01531, styled

The State of Texas v. Steven Castro, no later than September 13, 2013.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2013.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating